Citation Nr: 0505611	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-06 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
arms.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for arthritis of the hands 
and arms.  The veteran was scheduled for a November 2002 
Board hearing, but the veteran canceled it.  

In a May 2004 statement, the veteran appears to raise the 
issue of entitlement to service connection for stomach 
disorder as secondary to the medication for his service-
connected right wrist disorder.  This issue is referred to 
the RO.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of 
fracture of the right wrist.

2.  The veteran's arthritis of the hands was not diagnosed 
within one year following separation from service, or for 
many years thereafter.

3.  The competent and most probative medical evidence of 
record shows that the veteran's arthritis of the hands is not 
related to any event in service, including injury to the 
right wrist.

4.  The veteran's arthritis of the arms was not diagnosed 
within one year following separation from service, or for 
many years thereafter.

5.  The competent and most probative medical evidence of 
record shows that the veteran's arthritis of the arms is not 
related to any event in service, including injury to the 
right wrist.


CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by service, nor may its incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Arthritis of the hands is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. §  3.310(a) (2004).

3.  Arthritis of the arms was not incurred in or aggravated 
by service, nor may its incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Arthritis of the arms is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of an April 2001 VA letter, which is 
prior to the August 2001 rating decision.  The RO notified 
the veteran again in February 2004.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claims 
of service connection for arthritis of the hands and arms, so 
that VA could help by getting that evidence.  

The RO notified the veteran why he was not entitled to 
service connection arthritis of the hands and arms in the 
August 2001 rating decision, the May 2002 statement of the 
case, and the supplemental statements of the case dated in 
September 2003 and May 2004.  The RO notified the veteran of 
the laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection was 
not warranted for arthritis of the hands and arms under the 
applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records from 1946 to 1954, an October 
2000 letter from a private physician, and September 2001 VA 
outpatient treatment reports.  In sum, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case. 

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in June 2001 and 
February 2003, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In October 2000, the veteran filed a claim of service 
connection for arthritis of the hands and arms.  The veteran 
stated in October 2001 that he fractured his wrist in the 
Navy and complained of arthritis in his hand at that time, 
but was told he could only take pain relievers.  He stated 
that he is right-handed but has to use his left hand to open 
the door because the thumb on his right hand hurts so badly.  
In May 2004, he also stated that he had to retire because he 
could not feel a pulse in his right wrist and his whole arm 
hurt up into his shoulder.  In sum, the veteran asserts that 
he has arthritis in his hands and arms, which is directly 
related to his service, including a wrist injury in service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), a 
disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The Board notes that in June 1947, the RO granted service 
connection for residuals of fracture of the right wrist, and 
in the August 2001 rating decision granted an increased 
rating of 10 percent.

I.  Arthritis of the hands

Initially, the Board finds that the veteran currently suffers 
from arthritis of the hands.

October 2000 correspondence from a private physician shows 
that he treated the veteran for one and a half years, and 
that the veteran had significant pain in his hand joints due 
to osteoarthritis, especially in the metacarpophalangeal and 
proximal interphalangeal joints.  He also noted that the 
veteran had some difficulty holding a coffee cup or any 
object for very long.

A June 2001 VA examination report shows deformities in both 
hands consistent with the presence of osteoarthritis.  The 
grip in the nondominant left hand was noted as 5/5, and the 
grip in the dominant right hand was 3/5.

A February 2003 VA examination report shows the veteran has 
severe osteoarthritis in both hands.  The examiner noted that 
the fingers of both hands were gnarled and Heberden's nodes 
were present.  He also noted that he could form a full fist 
and fully approximate the thumb with all five fingers of each 
hand.  Plain films were obtained of both hands and confirmed 
that there was "erosive osteoarthritis of interphalangeal 
joints bilaterally."  The diagnosis was degenerative joint 
disease of the hands.

The next issue is whether there was an in-service incurrence 
of injury or disease of the hands.  The service medical 
records show that the veteran's right wrist was treated in 
March 1945 for tenderness over the lunate bone with no 
reported injury.  It was noted that the pain was increased on 
flexion or lifting.  The wrist was treated with a heat lamp 
with no improvement and then placed in a cast for three 
weeks.  Upon discharge in February 1946, the veteran's 
extremities, including the bones, joints, and muscles were 
found to be normal.  

The veteran reported on the June 2001 VA examination report 
that he fractured his right wrist in the Navy when a motor he 
was cranking flipped back and struck his wrist.  He noted 
that he was initially treated for a sprain and that the 
actual fracture itself was not discovered for three weeks.  
He stated that he fractured his wrist again in service when 
unloading cargo.  On the February 2003 VA examination report, 
the veteran reported that at the time of discharge, he had 
pain, swelling, and decreased range of motion in the right 
wrist.

While the evidence shows an in-service injury to the right 
wrist, there is no medical evidence of injury to the hands in 
service.  The first report of arthritis in the hands is not 
until 2000, which is many years after service.  Moreover, the 
medical evidence of record shows that there is no relation 
between the veteran's current arthritis of the hands and 
service, including his in-service injury to his right wrist. 

The February 2003 VA examiner noted the in-service wrist 
fracture.  He also noted that after service, the veteran 
worked as a groundskeeper at a VA hospital for many years, 
eventually retiring from the position of 
groundskeeper/supervisor.  The examiner thus concluded that 
the degenerative joint disease of the hands is not likely to 
be service connected, "as it is more probably the result of 
long years of manual labor in his position as a 
groundskeeper."

In sum, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
arthritis of the hands.  The Board notes the veteran's 
argument that his current arthritis of the hands is related 
to service, including his wrist injury in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show an in-service injury 
to the hands, or any other relation of the veteran's 
arthritis of the hands to service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the claim of service connection for arthritis of the 
hands is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

II.  Arthritis of the arms

The evidence shows a present disability of the arms.  A 
February 2003 VA examination report shows a diagnosis of 
degenerative joint disease of the elbows and shoulders.

The next issue is whether there is evidence of an in-service 
injury or disease of the arms.  As noted, the service medical 
records show an in-service wrist injury in March 1945, and 
normal extremities including bones, joints, and muscles 
reported at discharge in February 1946.  A February 1950 VA 
radiograph examination report of the right elbow shows no 
deviations from normal bony tissues or joint spaces, and no 
evidence of fracture or dislocation.  It was noted that just 
beneath the lateral upper condyle of the humerus are two or 
three tiny osteophytes, which appear to be loose bodies, but 
otherwise no deviations from normal are noted.  The examiner 
noted that if there was an old injury or trauma to the right 
elbow, these may have resulted from the previous trauma.  

Thus, aside from the report four years after service of 
possible previous trauma in the right elbow, there is 
otherwise no indication that the veteran suffered an injury 
to his arms in service.  The first report of arthritis of the 
right elbow and shoulder is not until February 2003.  
Moreover, the medical opinion of record shows a negative 
correlation between the veteran's arthritis of the arms and 
service, including the wrist injury in service.  The February 
2003 examiner reviewed the medical records, noting the wrist 
injury, and found that the degenerative joint disease of the 
elbows and shoulders was not likely to be service connected.  
He specifically stated that the arthritis in the elbows and 
shoulders "is more probably the result of long years of 
manual labor in his position as groundskeeper."

While the Board notes the veteran's argument that his current 
arthritis of the arms is related to service, including his 
wrist injury in service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
relation of the veteran's arthritis of the arms to service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Thus, the claim of service connection for arthritis of the 
arms is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for arthritis of the arms 
is denied.


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


